20-785
     Jimenez-Samaniego v. Garland
                                                                             BIA
                                                                        Straus, IJ
                                                                    A208 205 181
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   LUIS ARIOLFO JIMENEZ-SAMANIEGO,
14            Petitioner,
15
16                    v.                                   20-785
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Glenn L. Formica, Formica, P.C.,
24                                     New Haven, CT.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General; Song
28                                     Park, Acting Assistant Director;
 1                                 Sarah L. Martin, Trial Attorney,
 2                                 Office of Immigration Litigation,
 3                                 United States Department of
 4                                 Justice, Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Luis Ariolfo Jimenez-Samaniego, a native and

10   citizen of Ecuador, seeks review of a February 10, 2020

11   decision of the BIA affirming a March 28, 2018 decision of an

12   Immigration Judge (“IJ”) denying Jimenez-Samaniego’s asylum

13   application. 1   In re Luis Ariolfo Jimenez-Samaniego, No. A208

14   205 181 (B.I.A. Feb. 10, 2020), aff’g No. A208 205 181 (Immig.

15   Ct.   Hartford   Mar.   28,   2018).   We   assume    the   parties’

16   familiarity with the underlying facts and procedural history.

17         We have reviewed the decision of the IJ as modified and

18   supplemented by the BIA.      See Xue Hong Yang v. U.S. Dep’t of

19   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

20   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          The applicable

21   standards of review are well established.             See 8 U.S.C.

22   § 1252(b)(4)(B) (“[T]he administrative findings of fact are


     1 Jimenez-Samaniego does not challenge the denial of withholding
     of removal and relief under the Convention Against Torture.
                                      2
 1   conclusive    unless    any   reasonable   adjudicator   would      be

 2   compelled to conclude to the contrary . . . .”); Yanqin Weng

 3   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing factual

 4   findings for substantial evidence and questions of law and

 5   application of law to facts de novo).

 6         An asylum applicant has the burden to establish either

 7   past persecution or a well-founded fear of future persecution

 8   and   that   “race,    religion,   nationality,   membership   in   a

 9   particular social group, or political opinion was or will be

10   at least one central reason for persecuting the applicant.”

11   8 U.S.C. § 1158(b)(1)(B)(i); see also 8 C.F.R. § 1208.13(b).

12   We find no error in the agency’s conclusion that Jimenez-

13   Samaniego failed to meet this burden.        The BIA has defined

14   persecution as a “threat to the life or freedom of, or the

15   infliction of suffering or harm upon, those who differ in a

16   way regarded as offensive.”         Matter of Acosta, 19 I. & N.

17   Dec. 211, 222 (B.I.A. 1985), overruled in part on other

18   grounds by INS v. Cardoza-Fonseca, 480 U.S. 421 (1987); accord

19   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d

20   Cir. 2006).     The harm must be sufficiently severe, rising

21   above “mere harassment.”           Ivanishvili, 433 F.3d at 341.

22   Absent past persecution, an applicant can demonstrate a well-
                                        3
1    founded fear of persecution by establishing that he “would be

2    singled out” for persecution or that the country of removal

3    has    a    “pattern    or    practice”     of    persecuting     a   group   of

4    similarly situated individuals and he is included in and

 5   identifies with that group.             8 C.F.R. § 1208.13(b)(2)(iii).

 6   The    applicant’s      fear    must    be       “objectively    reasonable.”

 7   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

 8          Jimenez-Samaniego        alleged     that    the    government     closed

 9   down       his   restaurant     and    members      of    an   opposing    party

10   threatened him, made disparaging comments about him on the

11   radio, and interfered with a delivery of livestock to his

12   community because he was a council member in his parish and

13   a member of an opposition party.                 Even taken together, this

14   past harm does not rise to the level of persecution under our

15   precedent because Jimenez-Samaniego did not show the economic

16   impact of the restaurant closure and did not suffer any

17   physical harm.         See Huo Qiang Chen v. Holder, 773 F.3d 396,

18   405–07 (2d Cir. 2014) (holding that unfulfilled threats are

19   generally        insufficient    to   establish      past persecution         and

20   economic harm rises to the level of persecution only if it

21   “deprives        the   victim    of . . .        essentials     of    life,   or

22   . . . reduce[s] an applicant to an impoverished existence”
                                             4
1    (cleaned up)); Manzur v. U.S. Dep’t of Homeland Sec., 494

2    F.3d 281, 290 (2d Cir. 2007) (“The cumulative effect of the

3    applicant’s       experience      must        be   taken     into   account.”

4    (quotation marks omitted)); Ivanishvili, 433 F.3d at 341

5    (persecution requires more than “mere harassment”).

6        We     likewise    conclude        that    the   record    supports   the

7    agency’s finding that Jimenez-Samaniego failed to demonstrate

8    the requisite possibility of future persecution on account of

 9   his political opinion.         See Hui Lin Huang v. Holder, 677 F.3d

10   130, 134 (2d Cir. 2012) (“A determination of what will occur

11   in the future and the degree of likelihood of the occurrence

12   has been regularly regarded as fact-finding subject to only

13   clear error review.”); Edimo-Doualla v. Gonzales, 464 F.3d

14   276, 281–83 (2d Cir. 2006) (applying substantial evidence

15   standard     to     nexus    determination).               Jimenez-Samaniego

16   testified that the threatening calls stopped a year before

17   his hearing.       In addition,        there was no claim that anyone

18   tried to locate him or expressed an interest in him after he

19   left Ecuador, nor was he physically harmed while in Ecuador.

20   Moreover, he testified that he did not know for certain who

21   slashed the tires on the truck carrying livestock or made the

22   threatening       calls,    and   he     conceded     that    his   political
                                             5
1    activity was not referenced when he was directed to close his

 2   restaurant.      Accordingly,    the     record   does   not    compel   a

 3   conclusion that anyone would pursue him if he returned or

 4   that such harm would be on account of his political opinion.

 5   See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

 6   (“In the absence of solid support in the record . . . [an

 7   applicant’s] fear is speculative at best.”); see also Jian

 8   Hui Shao v. Mukasey, 546 F.3d 138, 157–58 (2d Cir. 2008)

 9   (“[W]hen a petitioner bears the burden of proof, his failure

10   to adduce evidence can itself constitute the ‘substantial

11   evidence’     necessary   to   support    the     agency’s     challenged

12   decision.”).       Jimenez-Samaniego      does    not    challenge   the

13   agency’s additional finding that he did not demonstrate a

14   pattern or practice of persecution.

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED and

17   stays VACATED.

18                                   FOR THE COURT:
19                                   Catherine O’Hagan Wolfe,
20                                   Clerk of Court




                                       6